Exhibit 10.2

 

 

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
effective as of August 30, 2016 (the “Effective Date”), by and between MV CAMPUS
OWNER, LLC, a Delaware limited liability company (“Landlord”), and VIVUS, INC.,
a Delaware corporation (“Tenant”).

RECITALS

A.



Landlord, as successor-in-interest to SFERS Real Estate Corp. U, a Delaware
corporation, and Tenant are parties to (i) that certain Lease dated December 11,
2012 (the “Lease”) and (ii) that certain Landlord Consent to Sublease dated as
of April 30, 2014 (the “Consent Agreement”).  Subject to the terms and
conditions of the Lease, Landlord has leased to Tenant space currently
containing approximately 45,240 rentable square feet (the “Premises”), located
at 351 East Evelyn Avenue, Mountain View, California (the “Building”).  The
Building is part of an office campus at the intersection of East Evelyn Avenue
and Ferry Morse Way in Mountain View (the “Project”). 

B.



Subject to the terms and conditions of the Consent Agreement, Landlord has
consented to Tenant’s sublease of a portion of the Premises to Adara, Inc., a
California corporation (“Subtenant”), pursuant to that certain Sublease
Agreement dated as of April 30, 2014 by and between Tenant and Subtenant (the
“Sublease”).

C.



Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.



Amendment.  Effective as of the Effective Date, Landlord and Tenant hereby agree
that the Lease shall be amended in accordance with the following terms and
conditions:

1.1



Term and Termination Date.  The Termination Date is hereby amended to be
November 30, 2016 for all purposes under the Lease.  All references to the
“Termination Date” in the Lease shall refer to the Termination Date as amended
by this First Amendment.  The Term of Lease is hereby amended to be the period
beginning on the Commencement Date and ending on the Termination Date as amended
by this First Amendment.  All references to the “Term” in the Lease shall refer
to the Term of Lease as amended by this First Amendment.  Article 40 of the
Lease (Option to Renew) is hereby deleted in its entirety and replaced with
“Intentionally Omitted.”  Notwithstanding the foregoing, the Termination Date
(as modified by this First Amendment) shall be extended to December 31, 2016 for
all purposes under the Lease only if (a) the Tri-Party Agreement (as hereinafter
defined) has not been executed and delivered by the parties thereto on or prior
to



--------------------------------------------------------------------------------

 



November 30, 2016, or (b) Tenant delivers written notice to Landlord on or prior
to October 1, 2016 of Tenant’s election, in its sole discretion, to extend the
Termination Date to December 31, 2016; provided,  however, that if Landlord has
not received such written notice on or prior to October 1, 2016, Tenant’s right
to extend the Termination Date hereunder shall be null and void and of no
further force or effect.  Except as expressly set forth in the immediately
preceding sentence or as otherwise expressly agreed in a writing executed by
Landlord and Tenant, Tenant shall have no right or option to renew the Lease or
to extend the Termination Date. 

1.2



Vacation of the Premises.   On or prior to the Termination Date, Tenant shall
vacate the Premises in accordance with the terms of the Lease.  Notwithstanding
anything in the Lease to the contrary, Landlord and Tenant hereby agree that
Tenant shall not be required to remove any Alterations made by Tenant during the
Term; provided,  however, that Tenant shall be required to remove all
Personalty, Building Signage and names or logos on the Monument Sign at its sole
cost and expense and to otherwise comply with the terms and conditions of the
Lease, including, without limitation, Sections 26, 42 and 43 thereof, with
respect to the surrender and vacation of the Premises.  From and after the
Effective Date, Tenant shall not make, install or cause to be made or installed
any Alterations to the Premises without the consent of Landlord, which consent
may be granted or withheld in Landlord’s sole and absolute discretion.

1.3



Inspection.    In addition to, and not in limitation of, any other inspection
rights contemplated under the Lease, including Section 26.1 thereof, from and
after the Effective Date, Landlord shall have the right upon reasonable prior
written notice to Tenant to enter the Premises to examine the current condition
thereof, to conduct measurements and to perform other preliminary investigations
related to the re-letting of the Premises.  Such inspections shall not
unreasonably interfere with the operation of Tenant’s business on the Premises.

1.4



Termination of Sublease. 

1.4.1



Tenant shall obtain Subtenant’s surrender and vacation of the Sublet Premises
(as defined in the Consent Agreement) on or prior to the Termination Date.  In
connection therewith, Tenant shall take all actions as may be required by the
terms and conditions of the Sublease and the Consent Agreement, including,
without limitation, providing written notice of the amended Termination Date to
Subtenant in accordance with the terms and conditions of the Sublease, but in
all events on or before August 31, 2016, and all such other actions as may be
reasonably necessary, in order to obtain such surrender and vacation of the
Sublet Premises from Subtenant.  Tenant shall use diligent, good faith efforts
to obtain, at Tenant’s sole cost and expense, Subtenant’s execution and delivery
of a tri-party agreement by and among Tenant, Subtenant and Landlord (the
“Tri-Party Agreement”) prior to November 30, 2016, which such Tri-Party
Agreement shall include, inter alia, (a) Subtenant’s agreement to (i) peaceably
and promptly vacate and surrender the Sublet Premises on before



--------------------------------------------------------------------------------

 



November 30, 2016, and (ii) release Landlord from any and all liability and
waive any and all claims Subtenant may have against Landlord in connection with
the Sublease or Consent Agreement, and (b) such other terms and conditions as
Landlord may reasonably require.  Landlord shall reasonably cooperate with
Tenant’s efforts to obtain the Tri-Party Agreement prior to November 30,
2016.  Notwithstanding the foregoing, Tenant hereby acknowledges and agrees that
Tenant’s obligations under this First Amendment, including, without limitation,
Tenant’s obligation to obtain Subtenant’s vacation and surrender of the Sublet
Premises on or prior to the Termination Date, are in no way conditioned or
contingent upon Tenant’s ability to obtain such Tri-Party Agreement, and the
failure to timely do so shall not relieve Tenant of any of its obligations
hereunder.

1.4.2



Tenant acknowledges and agrees that Landlord shall have no obligations to Tenant
or Subtenant with respect to the termination of the Sublease and Tenant hereby
agrees to indemnify, defend, protect and hold harmless Landlord and its agents,
employees, officers, directors, affiliates, advisors, asset managers and its
permitted successors and assigns under the Lease (as amended hereby) from and
against any and all claims, losses, damages, liabilities, costs or expenses of
any kind or character (including, without limitation, attorneys’ fees) arising
out of, relating to or resulting from the termination of the Lease and the
Sublease as contemplated herein and/or any disputes, liens or litigation in
connection therewith, including, without limitation, any failure of Subtenant to
have (a) received sufficient prior written notice of termination of the Sublease
in accordance with the terms and conditions of the Sublease or (b) surrendered
the Sublet Premises prior to the Termination Date.  The failure of Subtenant to
vacate the Sublet Premises prior to the Termination Date shall constitute
holding over by Tenant under the Lease and Landlord shall be entitled to
exercise all rights and remedies available to it under the Lease (including,
without limitation, Article 14 thereof) or at law or in equity.  This Section
1.4 shall survive the Termination Date (as amended hereby).

1.



Miscellaneous.

1.1



This First Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein.  There have been no additional oral or
written representations or agreements.  Under no circumstances shall Tenant be
entitled to any rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this First Amendment.  Time is of the essence with
respect of each and every term and provision of this Agreement.

1.2



Except as herein modified or amended, the provisions, conditions and terms of
the Lease are hereby ratified and confirmed and shall remain unchanged and in
full force and effect.  In the case of any inconsistency between the provisions
of the Lease and this First Amendment, the provisions of this First Amendment
shall



--------------------------------------------------------------------------------

 



govern and control.  The capitalized terms used in this First Amendment shall
have the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this First Amendment.

1.3



Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this First Amendment until Landlord has
executed and delivered the same to Tenant.

1.4



Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment.  Tenant agrees to indemnify and hold
Landlord and Landlord Entities harmless from all claims of any brokers claiming
to have represented Tenant in connection with this First Amendment. 

1.5



This First Amendment may be executed in any number of original counterparts,
including facsimile, PDF or other electronic counterparts. Any such counterpart,
when executed, shall constitute an original of this First Amendment, and all
such counterparts together shall constitute one and the same First
Amendment.  Signatures to this First Amendment executed and transmitted by
copies of physically signed documents exchanged via email attachments in PDF
format or equivalent shall be valid and effective to bind the party so
signing.  Each party agrees to deliver promptly an executed original of this
First Amendment with its actual signature to the other party, but a failure to
do so shall not affect the enforceability of this First Amendment, it being
expressly agreed that each party to this First Amendment shall be bound by its
own electronically transmitted signature and shall accept the electronically
transmitted signature of the other party to this Agreement.

1.6



Subject to the terms and provisions of Article 9 of the Lease, the terms,
covenants and conditions contained in this First Amendment shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this First Amendment.

1.7



Redress for any claim against Landlord under the Lease and this First Amendment
shall be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building.  The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

[Signature page follows]

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
First Amendment as of the Effective Date.

 

 

LANDLORD:

TENANT:

 

 

MV CAMPUS OWNER, LLC,
a Delaware limited liability company

By:  /s/ Peter A. Kaye
Name:  Peter A. Kaye
Its:  Authorized Signatory

Dated:  August 30, 2016

VIVUS, INC.,
a Delaware corporation

 

By:  /s/ Mark Oki

Name:  Mark Oki

Title:  CFO

Dated:  August 25, 2016

 

 

 

 

 

 

--------------------------------------------------------------------------------